


Exhibit 10.27


INDEPENDENT BANK CORP. EXECUTIVE OFFICER
TIME VESTING RESTRICTED STOCK AGREEMENT


Notification and Acceptance of Restricted Stock Award
The Independent Bank Corp. Second Amended and Restated 2005 Employee Stock Plan
(the “Plan”) permits the granting of Restricted Stock Awards to employees of
Independent Bank Corp. (the “Company”) and its subsidiaries who are expected to
contribute to the Company’s future growth.
The Company greatly appreciates your ongoing efforts, and believes that you will
contribute to the Company’s future success. The Company is therefore extremely
pleased to offer you the following Restricted Stock Award:


Effective Date of Restricted Stock Agreement:
[[GRANTDATE]]
Employee Name And Residential Address:
[[FIRSTNAME]] [[LASTNAME]]
[[RESADDR1]]
 [[RESCITY]], [[RESSTATEORPROV]] [[RESPOSTALCODE]]
Number of shares of common stock granted in this Restricted Stock Award:
[[SHARESGRANTED]] shares of the Company’s common stock.
Vesting Period:
{INSERT VESTING SCHEDULE} years, with {INSERT PERCENTAGE} of the Restricted
Stock Award vesting on each anniversary of the Effective Date.
Please see Section 2 below for more information about vesting.
Vesting Schedule:
   [[ALLVESTSEGS]]



This Restricted Stock Award is subject to the terms and conditions of the
Restricted Stock Agreement set forth below (the “Agreement”). By clicking
“ACCEPT” on the Equity Administration Solutions, Inc. software system you both
accept this Restricted Stock Award and acknowledge that you have read,
understand, and accept the terms and conditions of this Agreement set forth
below.



Restricted Stock Agreement


The Company agrees to issue to the employee named above (the “Employee”) the
number of shares of the Company’s common stock (collectively, the “Restricted
Shares”) set forth above subject to the terms and conditions of the Plan and
this Agreement, as follows:


Section 1.     Issuance of Common Stock to Employee.


(a)Consideration. The Employee shall not be required to pay any consideration to
the Company for the Restricted Shares.





90184764.3

--------------------------------------------------------------------------------




(b)Issuance of Shares. After receiving a signed original of this Agreement back
from the Employee the Company shall act with reasonable speed to either cause to
be issued a certificate or certificates for the Restricted Shares, which
certificate or certificates shall be registered in the name of the Employee (or
in the names of Employee and the Employee’s spouse as community property or as
joint tenants with right of survivorship), or shall direct the Company’s
transfer agent to make entries in its records for the Restricted Shares that are
equivalent to issuance of a certificate or certificates to the Employee. The
Company shall cause the Restricted Shares to be deposited in escrow in
accordance with this Agreement. The issuance of the Restricted Shares shall
occur at the offices of the Company or at such other place and time as the
parties hereto may agree.


(c)Withholding Taxes. The Company shall have the right to deduct from payments
of any kind otherwise due to the Employee from the Company or any of its
subsidiaries any federal, state or local taxes of any kind required by law to be
withheld due to the vesting of the Restricted Shares. Subject to the prior
approval of the Company, which may be withheld by the Company in its sole
discretion, the Employee may elect to satisfy withholding obligations, in whole
or in part, (a) by directing the Company to retain vested Restricted Shares
otherwise issuable to the Employee pursuant to this Agreement or (b) by
delivering to the Company shares of the Company’s common stock already owned by
the Employee. Any shares so delivered or retained shall have a fair market value
that is at least equal to the withholding obligation. The fair market value of
any shares used to satisfy a withholding obligation shall be determined in
accordance with the terms of the Plan as of the date of the vesting of the
Restricted Shares. The Employee may only satisfy a withholding obligation with
shares of the Company’s common stock which are not subject to any repurchase,
forfeiture, unfulfilled vesting, or other similar requirements. Notwithstanding
the foregoing, in the case of a Reporting Person (as defined in the Plan), no
election to use shares for the payment of withholding taxes shall be effective
unless made in compliance with any applicable requirements of SEC Rule 16b-3
(unless it is intended that the transaction not qualify for exemption under Rule
16b-3).


(d)Plan and Defined Terms. The issuance of the Restricted Shares pursuant to
this Agreement is in all respects subject to the terms, conditions, and
definitions of the Plan, all of which are hereby incorporated herein by
reference. The Employee accepts the Restricted Shares subject to all the terms
and provisions of the Plan and agrees that all decisions under and
interpretations of the Plan by the Board of Directors (or a Committee of the
Board of Directors, if applicable) shall be final, binding, and conclusive upon
the Employee and his or her permitted heirs, executors, administrators,
successors and assigns. Capitalized defined terms used herein shall have the
meanings assigned to them in the Plan, unless such terms are otherwise
specifically defined in this Agreement.


Section 2.     Vesting Period and Acceleration


(a)Vesting Period. The Restricted Shares shall vest over the period and pursuant
to the schedule set forth on the first page of this Agreement (the “Vesting
Period”).


(b)Accelerated Vesting at Company’s Discretion. The Company may, in its sole and
absolute discretion, accelerate the vesting of the Restricted Shares by
providing a written notice of accelerated vesting to the Employee.



2
90184764.3

--------------------------------------------------------------------------------




(c)Accelerated Vesting In The Event of Death or Permanent and Total Disability.
If during the Vesting Period the Employee dies or the employment of the Employee
shall be terminated on the account of permanent and total disability as such
term is defined in Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended (the “Code”) or any successor thereto, the Restricted Shares shall
immediately and fully vest in the Employee or his/her heirs.


(d)Accelerated Vesting In The Event of Termination Without Cause; Resignation
for Good Reason. If during the Vesting Period, either (A) the Employee’s
employment with the Company is terminated by the Company for any reason other
than death or disability (as defined in Section 2(c) hereof) or for Cause (as
such term is defined in Section 4(a)(ii) hereof), or (B) the Employee resigns
for Good Reason (as such term is defined in Section 4(a)(iii) hereof) from
employment with the Company, the Restricted Shares shall immediately and fully
vest in the Employee.


(e)Accelerated Vesting In The Event of A Change of Control.


(i)
The Restricted Shares shall immediately and fully vest if a “Change of Control”
of the Company occurs. A “Change of Control” shall be deemed to have occurred
if, subsequent to the Effective Date and during the Vesting Period (A) any
“person” (as such term is defined in Section 13(d) of the Securities Exchange
Act of 1934, as amended) is or becomes the beneficial owner, directly or
indirectly, of either (x) a majority of the outstanding common stock of the
Company or Rockland Trust Company (“Rockland”), or (y) securities of either the
Company or Rockland representing a majority of the combined voting power of the
then outstanding voting securities of either the Company or Rockland,
respectively, or (B) during any period of two consecutive years following the
Effective Date, individuals who at the beginning of any such two year period
constitute the Board of Directors of the Company cease, at any time after the
beginning of such period, for any reason to constitute a majority of the Board
of Directors of the Company, unless the election of each new director was
nominated or approved by at least two thirds of the directors of the Board then
still in office who were either directors at the beginning of such two year
period or whose election or whose nomination for election was previously so
approved.



(ii)
In the event any Restricted Shares would otherwise vest pursuant to Section 2(e)
hereof and the Change of Control pursuant to which the Restricted Shares would
vest is an event described in Section 280G(b)(2)(A)(i) of the Code,
notwithstanding anything to the contrary contained herein, then in lieu of
vesting, such Restricted Shares shall be cancelled and the Company shall pay the
Employee therefor an amount equal to the fair market value (as defined in the
Plan) of the shares of Common Stock as of the date of the Change of Control;
provided, however, that such Change of Control must also satisfy the definition
of “change in control” set forth in Treasury Regulations Section 1.409A-3(i)(5)
for a payment to be made under this Section. Any payment hereunder shall be made
to Employee in cash no more than thirty (30) days after the date of the Change
of Control.




3
90184764.3

--------------------------------------------------------------------------------




(iii)
In the event any amount payable as compensation to the Employee under this
Agreement when aggregated with any other amounts payable as compensation to the
Employee other than pursuant to this Agreement would constitute a Parachute
Payment (as hereinafter defined), the amount payable as compensation under
Section 2 of this Agreement shall be reduced (but not below zero) to the largest
amount which is not a Parachute Payment (as hereinafter defined) when aggregated
with any other amounts payable as compensation to the Employee other than
pursuant to this Agreement. For purposes hereof, the term Parachute Payment
shall have the meaning given to parachute payments set out in Code Section
280G(b)(2)(A) (relating to the quantification of parachute payments) as then in
effect determined without regard to the provisions of Section 280G(b)(4) of the
Code (relating to the exclusion of reasonable compensation from parachute
payments) as then in effect. The initial determination of amounts that
constitute Parachute Payments shall be made in good faith by the Company.
Notwithstanding the foregoing, if the Employee proves to the satisfaction of the
Compensation Committee of the Company’s Board of Directors (if no such
Compensation Committee then is in existence, then any other committee of the
Board of Directors of Company then performing the functions of a compensation
committee) with clear and convincing evidence that all or any portion of the
amount of the reduction provided in the preceding sentence would not constitute
a Parachute Payment within the meaning of such term as defined in Section
280G(b)(2)(A) of the Code as then in effect determined with regard to the
provisions of Section 280G(b)(4) of the Code as then in effect and that the
Company’s tax reporting position in regard to the payment is overwhelmingly
likely to be sustained, then the reduction provided in the preceding sentence
shall be adjusted to permit payment of so much of such reduction as the said
Compensation Committee determines will result in the largest amount which would
not constitute a parachute payment within the meaning of such term as defined in
Section 280G(b)(2)(A) of the as then in effect determined with regard to the
provisions of Section 280G(b)(4) of the Code as then in effect.



Section 3.     No Transfer or Assignment of Restricted Shares. The Employee
shall not, without the prior written consent of the Company (which may be
withheld in the Company’s sole and absolute discretion), sell, dispose of,
assign, encumber, pledge, gift or otherwise transfer any of the Restricted
Shares prior to vesting, other than (a) pursuant to a qualified domestic
relations order (as defined in SEC Rule 16b-3) or (b) by will or the laws of
intestacy.


Section 4.    Forfeiture.


(a)Termination of Employment.
(i)
Notwithstanding anything contained in the Plan to the contrary, there will be an
automatic and immediate forfeiture of Restricted Shares that have not yet vested
at the time the Employee’s employment is terminated by the Company (including
for purposes of this Section 4(a), any of the Company’s subsidiaries) for Cause,
as defined below in Section 4(a)(ii),


4
90184764.3

--------------------------------------------------------------------------------




or if the Employee resigns from his/her employment for any reason other than for
Good Reason, as defined below in Section 4(a)(iii).


(ii)
Termination for “Cause” shall refer to the Company’s termination of the
Employee’s service with the Company at any time because the Employee has: (A)
refused or failed, in any material respect, to devote his/her full normal
working time, skills, knowledge, and abilities to the business of the Company,
its subsidiaries and affiliates, and in promotion of their respective interests
pursuant to the Employee’s employment agreement; or (B) engaged in (1)
activities involving his/her personal profit as a result of his/her dishonesty,
incompetence, willful misconduct, willful violation of any law, rule or
regulation or breach of fiduciary duty, or (2) dishonest activities involving
the Employee’s relations with the Company, its subsidiaries and affiliates or
any of their respective employees, customers or suppliers; or (C) committed
larceny, embezzlement, conversion or any other act involving the
misappropriation of Company or customer funds in the course of his/her
employment; or (D) been convicted of any crime which reasonably could affect in
a materially adverse manner the reputation of the Company or the Employee’s
ability to perform the duties required of him/her under the Employee’s
employment agreement; or (E) committed an act involving gross negligence on the
part of the Employee in the conduct of his/her duties under the Employee’s
employment agreement; or (F) evidenced a drug addiction or dependency; or (G)
materially breached the terms of any written employment agreement he/she has
with the Company; provided, however, that, the Company shall give the Employee
thirty (30) business days’ written notice thereof during which period the
Employee, and the Company shall give the Employee an opportunity to cure within
such thirty-day period, and a reasonable opportunity to be heard by the
Compensation Committee of the Board to show just cause for his/her actions, and
to have the Compensation Committee of the Board, in its discretion, reverse or
rescind the prior action of the Company under the clause(s).



(iii)
Resignation for “Good Reason” shall mean the resignation of the Employee after
(A) the Company or its subsidiaries, without the express written consent of the
Employee, materially breaches any terms of any written employment agreement
he/she has with the Company to the substantial detriment of the Employee; or (B)
the Board or the President and Chief Executive Officer, without Cause (as
defined in Section 4(a)(ii) above), substantially changes the Employee’s core
duties or removes the Employee’s responsibility for those core duties, so as to
effectively cause the Employee to no longer be performing the duties of an
Employee in the capacity for which the Employee was hired; provided, however,
that, in the case of resignation pursuant to this subsection (iii), the Employee
shall give the Company thirty (30) business days’ written notice thereof and,
during such thirty day period, an opportunity to cure. Anything to the contrary
notwithstanding, any reduction in the Employee’s base salary other than a
prorated reduction for part time work


5
90184764.3

--------------------------------------------------------------------------------




shall be deemed a material breach of the Employee’s employment agreement.
Anything to the contrary notwithstanding, a termination by the Employee for any
reason during the 30-day period immediately following the first anniversary of
the effective date of a Change of Control shall be deemed to be a resignation
for Good Reason for all purposes hereof.


(b)Escrow. Upon issuance, the certificate(s) for the Restricted Shares shall be
deposited by the Employee with the Company, the Company’s stock transfer agent,
and/or the Company’s other agent, together with a stock power endorsed in blank
to be held in escrow in accordance with the provisions of this Agreement for the
Vesting Period. Alternatively, if actual certificates for the Restricted Shares
are not issued the Company shall direct its stock transfer agent to make entries
in its records for the Restricted Shares to reflect that they are being held in
escrow for the Vesting Period. All regular cash dividends on Restricted Shares
shall be paid directly to the Employee and shall not be held in escrow. Unvested
Restricted Shares, however, may not be enrolled in the Company’s Automatic
Dividend Reinvestment and Common Stock Purchase Plan. The Employee may also
exercise all voting rights on the Restricted Shares while they are held in
escrow. The Restricted Shares shall be (i) surrendered and automatically revert
to the Company upon forfeiture of any such shares or (ii) released to the
Employee once the Vesting Period has lapsed and they are no longer Restricted
Shares.


Section 5.    Miscellaneous Provisions.


(a)No Retention Rights. Nothing in this Agreement or in the Plan shall confer
upon the Employee any right to continue to serve as an employee of the Company
or any of its direct or indirect subsidiaries. Nothing in this Agreement or in
the Plan shall interfere with or otherwise restrict the rights of the Company or
any of its subsidiaries or of the Employee to terminate the Employee’s
employment with the Company or any of its subsidiaries at any time and for any
reason, with or without cause.


(b)Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon (i) personal delivery, (ii) deposit
with a nationally recognized overnight courier or (iii) deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid. Notice shall be addressed to the Company at 288 Union Street, Rockland,
Massachusetts 02370 or at its then principal executive office address if
different, with simultaneous copies to the Human Resources Department and
General Counsel of the Company, and to the Employee at the residential address
set forth above or to the residential address that the Employee has most
recently provided to the Company in writing if different.


(c)Entire Agreement. This Agreement, together with the Plan, constitutes the
entire understanding between the parties hereto with regard to the subject
matter hereof, and supersedes any other agreements, representations, or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof.


(d)Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Massachusetts without regard to
its choice of law principles.

6
90184764.3

--------------------------------------------------------------------------------




(e)Remedies. The Employee agrees that the Company will be irreparably damaged if
this Agreement is not specifically enforced. Upon a breach or threatened breach
of the terms, covenants, or conditions of this Agreement by the Employee, the
Company shall, in addition to all other remedies available, be entitled to a
temporary or permanent injunction or other equitable relief against the
Employee, without showing any actual damage, and/or a decree for specific
enforcement in accordance with the provisions hereof.


(f)Severability. If any provision of this Agreement is found unenforceable or
illegal, the remainder of this Agreement shall remain in full force and effect.


(g)Amendments; Waivers. This Agreement may only be amended or modified in a
writing signed by the Employee and the Company. No party shall be deemed to
waive any rights hereunder unless the waiver is in writing and signed by the
party waiving rights. A waiver in writing on or more occasions shall not be
deemed to be a waiver for any future occasions.


(h)Counterparts. This Agreement may be executed in counterparts, including
counterparts by telecopier, each of which shall be deemed an original, but all
of which when taken together shall constitute one and the same instrument.


(i)Section 83(b) Tax Election. The acquisition of the Restricted Shares may
result in adverse tax consequences that may be avoided or mitigated by the
Employee’s filing of an election under Section 83(b) of the Code. Under
Section 83 of the Code, the fair market value of the Restricted Shares on the
date that any Forfeiture Restrictions applicable to the Restricted Shares lapse
will be reportable as ordinary income of the Employee. The term “Forfeiture
Restrictions” means, for purposes of this Agreement, either the lapse of the
Vesting Period or the forfeiture of Restricted Shares. The Employee may elect
under Section 83(b) of the Code to be taxed at the time the Restricted Shares
are acquired, rather than when and as such Restricted Shares cease to be subject
to Forfeiture Restrictions. A Section 83(b) election must be filed with the
Internal Revenue Service within thirty (30) days after the Effective Date.


The form for making a Section 83(b) election is available to be printed from the
Equity Administration Solutions, Inc. software system. The Employee understands
that a failure to make a Section 83(b) election within the thirty (30) day
period will result in the recognition of ordinary income when the Forfeiture
Restrictions lapse.


The Employee should consult with his or her tax advisor to determine the tax
consequences of acquiring the Restricted Shares and the potential advantages and
potential disadvantages of filing the Section 83(b) election. The Employee
acknowledges that, if so desired, it is his or her sole responsibility, and not
that of the Company or any of its subsidiaries, to file a timely election under
Section 83(b).







7
90184764.3